Exhibit 10.31

INGERSOLL-RAND COMPANY

SUPPLEMENTAL EMPLOYEE SAVINGS PLAN II

Effective January 1, 2005 and Amended and

Restated through January 1, 2009

INTRODUCTION

Ingersoll-Rand Company (the “Company”) established the Ingersoll-Rand Company
Employee Savings Plan (the “Qualified Savings Plan”) effective January 1, 2003
for employees employed by the Company and certain subsidiaries and affiliates of
the Company (the “Employees”), under which benefits do not reflect compensation
of Employees in excess of the limitation imposed by Section 401(a)(17) of the
Internal Revenue Code of 1986, as amended (the “Code”) or compensation deferred
under the IR Executive Deferred Compensation Plan II (the “Deferral Plan”). The
Qualified Savings Plan is a continuation of the Ingersoll-Rand Company Savings
and Stock Investment Plan.

The purpose of this Ingersoll-Rand Company Supplemental Employee Savings Plan II
(the “Supplemental Savings Plan II”) is to provide a vehicle under which
Employees can be paid benefits that are supplemental to benefits payable under
the Qualified Savings Plan with respect to compensation that is not taken into
account under the Qualified Savings Plan.

The Supplemental Savings Plan II is a continuation of the amended and restated
Ingersoll-Rand Company Supplemental Employee Savings Plan (the “Predecessor
Plan”), which was formerly known as the Ingersoll-Rand Company Supplemental
Savings and Stock Investment Plan. The Company has frozen the Predecessor Plan
with respect to all deferrals to the extent such deferrals would be subject to
Section 409A of the Code.

The Company now hereby adopts this Supplemental Savings Plan II, effective
January 1, 2005, to provide for deferrals of amounts subject to Section 409A of
the Code on substantially the same terms as those provided under the Predecessor
Plan to the extent such terms are not inconsistent with Section 409A of the
Code. The Supplemental Savings Plan II shall apply to amounts credited to
Employees accounts hereunder (including earnings on such amounts) with respect
to compensation earned after December 31, 2004 that, pursuant to the effective
date rules of Section 885(d) of the American Jobs Creation Act of 2004 and
Treasury Regulations section 1.409A-6(a) are subject to Section 409A of the
Code.

It is intended that this Supplemental Savings Plan II be treated as “a plan
which is unfunded and is maintained by an employer primarily for the purpose of
providing deferred compensation for a select group of management or highly
compensated employees” within the meaning of the Employee Retirement Income
Security Act of 1974, as amended. To the extent that Section 409A of the Code
applies to the Supplemental Savings Plan II, the terms of the Supplemental
Savings Plan II are intended to comply with Section 409A of the Code and any
regulations or other administrative guidance issued thereunder, and such terms
shall be interpreted and administered in accordance therewith.



--------------------------------------------------------------------------------

Unless otherwise indicated herein, capitalized terms shall have the same
meanings that they have under the Qualified Savings Plan.

SECTION 1

PARTICIPATION

 

1.1 Participation. An Employee shall participate under this Supplemental Savings
Plan II if a Supplemental Company Contribution is creditable to the Employee’s
Account under Section 2.2 with respect to compensation earned for any year
commencing after December 31, 2004.

SECTION 2

ACCOUNTS/SUPPLEMENTAL BENEFITS

 

2.1 Accounts. The Company shall establish on its books an account for each
Employee who participates in this Supplemental Savings Plan II (each an
“Employee Account”). Such Employee Accounts shall be credited with Supplemental
Company Contributions in accordance with Sections 2.2 and 2.3 hereof.

 

2.2 Company Contributions. An Employee shall be entitled to receive a
Supplemental Company Contribution (credited as provided in Section 2.3) for any
year commencing after December 31, 2004 in which the Employee’s Compensation for
the year exceeds the limitation provided under Section 401(a)(17) of the Code
and/or did not reflect compensation deferred under the Deferral Plan. The amount
of Supplemental Company Contributions credited to the Employee Account for any
such year shall equal (a) the Company Matching Contributions for such year,
calculated as if the limitations described above did not apply, less (b) the
Company Matching Contributions made with respect to the Employee under the
Qualified Savings Plan.

 

2.3 Common Stock Units.

 

  (a) For purposes hereof, the following terms shall have the meanings set forth
below:

 

  (i) “Common Stock” means the Class A common shares, par value $1.00 per share,
of Ingersoll-Rand Company Limited, a Bermuda company.

 

  (ii) “Common Stock Unit” means the right to receive dividends in respect of
the Common Stock and the right to receive the Fair Market Value of a Unit.

 

- 2 -



--------------------------------------------------------------------------------

  (iii) “Fair Market Value of a Unit” means the fair market value of one unit of
Common Stock as determined under the recordkeeping procedures established for
the Company Stock Fund under the Qualified Savings Plan.

 

  (b) All Supplemental Company Contributions shall be made by crediting to the
Employee Account of each Employee eligible to participate in this Supplemental
Savings Plan II such number of Common Stock Units as will equal (i) the amount
of Supplemental Company Contributions to which such Employee is entitled
pursuant to Section 2.2, divided by (ii) the Fair Market Value of a Unit on the
date such Supplemental Company Contribution is made. Crediting of Common Stock
Units shall occur at the same time as determined under the recordkeeping
procedures established for the Qualified Savings Plan.

 

  (c) On the date of payment of each cash dividend in respect of the Common
Stock, each Employee Account shall be credited with additional Common Stock
Units in the same manner and at the same time as determined under the
recordkeeping procedures established for the Qualified Savings Plan.

 

  (d) In the event of any stock dividend on the Common Stock or any split-up or
combination of shares of the Common Stock, appropriate adjustment shall be made
by the Committee (hereinafter defined) in the aggregate number of Common Stock
Units credited to each Employee Account.

SECTION 3

VESTING

 

3.1 Vesting. An Employee shall at all times be fully vested in his Employee
Account.

SECTION 4

DISTRIBUTIONS

 

4.1 Time of Distribution.

 

  (a) An Employee’s Employee Account shall be paid on the Employee’s Payment
Date. The Payment Date for any Employee shall be the later of (a) the first
business day of the first calendar year following the date of the Employee’s
separation from service, or (b) the first business day that is six months after
the date of such Employee’s separation from service. For purposes of this
Section 4, the term “separation from service” means a separation from service
under the general rules under Section 409A of the Code.

 

- 3 -



--------------------------------------------------------------------------------

  (b) Any payment under Section 4.1(a) shall be made to the Employee or, if the
Employee is not then living, to the Employee’s beneficiary(ies) under the
Qualified Savings Plan. Any payment to such beneficiary(ies) shall be payable
thirty (30) days after the date of the Employee’s death, or as soon as
practicable thereafter.

 

4.2 Form of Benefits. Benefits payable from any Employee’s Employee Account
under Section 4.1 shall be in the form of a cash lump-sum and shall equal
(i) the number of Common Stock Units credited to such Employee’s Employee
Account as of the date of such Employee’s separation from service, multiplied by
(ii) the Fair Market Value of a Unit on the Valuation Date. The amount payable
pursuant to this Section 4.2 shall accrue interest based on the rate paid by the
money market investment option available under the Qualified Savings Plan and
that is designated by the Committee as the money market investment option that
shall apply for purposes of accruing interest under this Section 4.2. Interest
shall accrue until the Employee’s Payment Date. For purposes hereof, the
Valuation Date (as defined in the Qualified Savings Plan) shall be the date that
is as soon as administratively practicable following the Employee’s separation
from service.

 

4.3 Payment of Benefits. The benefits payable under this Supplemental Savings
Plan II shall be paid to an Employee (or beneficiary(ies)) by the Company,
provided, however, that if the Company shall have made a contribution to a trust
established under Section 5 hereof of all or a portion of the amount credited to
such Employee’s Account under this Supplemental Savings Plan II, the amount paid
to the Employee by the Company hereunder shall be reduced by the amount
distributed to such Employee from such trust, and the amount distributed to such
Employee from such trust shall be limited by the amount to which such Employee
is entitled pursuant to Section 4.2 hereof.

SECTION 5

TRUST FUND INVESTMENT

 

5.1 Establishment of Trust. Except as provided in Section 6.1 hereof, the
Company shall have no obligation to fund the Employee Accounts hereunder. The
Company may, however, in its sole discretion transfer assets to a trust fund to
assist it in meeting its obligations under this Supplemental Savings Plan II.
The trust agreement shall provide that all amounts contributed to the trust,
together with earnings thereon, shall be invested and reinvested as provided
therein.

 

5.2 Rights of Creditors. The assets held by the trust shall be subject to the
claims of general creditors of the Company in the event of the Company’s
insolvency. The rights of an Employee to the assets of such trust fund shall not
be superior to those of an unsecured creditor of the Company.

 

5.3 Disbursement of Funds. All contributions to the trust fund shall be held and
disbursed in accordance with the provisions of the related trust agreement. No
portion of the trust fund may be returned to the Company other than in
accordance with the terms of the related trust agreement.

 

- 4 -



--------------------------------------------------------------------------------

5.4 Company Obligation. Notwithstanding any provisions of any such trust
agreement to the contrary, the Company shall remain obligated to pay benefits
under this Supplemental Savings Plan II. Nothing in this Supplemental Savings
Plan II or any such trust agreement shall relieve the Company of its liabilities
to pay benefits under this Supplemental Savings Plan II except to the extent
those liabilities are met by the distribution of trust assets.

SECTION 6

CHANGE IN CONTROL

 

6.1 Contributions to Trust. In the event that the Board of Directors of
Ingersoll-Rand Company is informed by the Board of Directors of Ingersoll-Rand
Company Limited that a “change in control” of Ingersoll-Rand Company Limited has
occurred, Ingersoll-Rand Company shall be obligated to establish a trust and to
contribute to the trust an amount equal to the balance credited to each
Employee’s Employee Account established hereunder, such Employee Accounts to be
valued as of the last day of the calendar month immediately preceding the date
the Board of Directors of Ingersoll-Rand Company was informed that a “change in
control” has occurred.

 

6.2 Amendments. Following a “change in control” of Ingersoll-Rand Company
Limited, any amendment modifying or terminating this Supplemental Savings Plan
II shall have no force or effect.

 

6.3 Definition of Change in Control. For purposes hereof, a “change in control”
shall have the meaning designated: (i) in the Ingersoll-Rand Company Amended and
Restated Grantor Trust Agreement dated August 6, 1999 between the Company and
Wachovia Bank, as trustee, or (ii) in such other trust agreement that restates
or supercedes the agreement referred to in clause (i), in either case for
purposes of satisfying certain obligations to executive employees of
Ingersoll-Rand Company. For purposes of this Section 6, the term “change in
control” shall refer solely to a “change in control” of Ingersoll-Rand Company
Limited.

 

- 5 -



--------------------------------------------------------------------------------

SECTION 7

MISCELLANEOUS

 

7.1 Amendment and Termination. Except as provided in Section 6.2, this
Supplemental Savings Plan II may, at any time and from time to time, be amended
or terminated without the consent of any Employee or beneficiary, (a) by the
Board of Directors of Ingersoll-Rand Company Limited or the Compensation
Committee (as designated in Section 7.6), or (b) in the case of amendments which
do not materially modify the provisions hereof, the Administrative Committee (as
described in Section 7.6), provided, however, that no such amendment or
termination shall reduce any benefits accrued under the terms of this
Supplemental Savings Plan II as of the date of termination or amendment.

 

7.2 No Contract of Employment. The establishment of this Supplemental Savings
Plan II or any modification thereof shall not give any Employee or other person
the right to remain in the service of the Company or any of its subsidiaries,
and all Employees and other persons shall remain subject to discharge to the
same extent as if the Supplemental Savings Plan II had never been adopted.

 

7.3 Limitation of Rights. Nothing in this Supplemental Savings Plan II shall be
construed to give any Employee any rights whatsoever with respect to shares of
Common Stock.

 

7.4 Withholding. The Company shall be entitled to withhold from any payment due
under this Supplemental Savings Plan II any and all taxes of any nature required
by any government to be withheld from such payment.

 

7.5 Loans. No loans to Employees shall be permitted under this Supplemental
Savings Plan II.

 

7.6 Compensation Committee. This Supplemental Savings Plan II shall be
administered by the Compensation Committee (or any successor committee) of the
Board of Directors of Ingersoll-Rand Company Limited (the “Compensation
Committee”). The Compensation Committee has delegated to the Administrative
Committee appointed by the Company’s Chief Executive Officer (the
“Administrative Committee”) the authority to administer this Supplemental
Savings Plan II in accordance with its terms. Subject to review by the
Compensation Committee, the Administrative Committee shall make all
determinations as to the right of any person to a benefit. Any denial by the
Administrative Committee of the claim for benefits under this Supplemental
Savings Plan II by an Employee or beneficiary shall be stated in writing by the
Administrative Committee and delivered or mailed to the Employee or beneficiary.
Such notice shall set forth the specific reasons for the Administrative
Committee’s decision. In addition, the Administrative Committee shall afford a
reasonable opportunity to any Employee or beneficiary whose claim for benefits
has been denied for a review of the decision denying the claim.

 

- 6 -



--------------------------------------------------------------------------------

7.7 Entire Agreement; Successors. This Supplemental Savings Plan II, including
any subsequently adopted amendments, shall constitute the entire agreement or
contract between the Company and any Employee regarding this Supplemental
Savings Plan II. There are no covenants, promises, agreements, conditions or
understandings, either oral or written, between the Company and any Employee
relating to the subject matter hereof, other than those set forth herein. This
Supplemental Savings Plan II and any amendment hereof shall be binding on the
Company and the Employees and their respective heirs, administrators, trustees,
successors and assigns, including but not limited to, any successors of the
Company by merger, consolidation or otherwise by operation of law, and on all
designated beneficiaries of the Employee.

 

7.8 Severability. If any provision of this Supplemental Savings Plan II shall,
to any extent, be invalid or unenforceable, the remainder of this Supplemental
Savings Plan II shall not be affected thereby, and each provision of this
Supplemental Savings Plan II shall be valid and enforceable to the fullest
extent permitted by law.

 

7.9 Application of Plan Provisions. All relevant provisions of the Qualified
Savings Plan, to the extent not inconsistent with Section 409A of the Code,
shall apply to the extent applicable to the obligations of the Company under
this Supplemental Savings Plan II. Benefits provided under this Supplemental
Savings Plan II are independent of, and in addition to, any payments made to
Employees under any other plan, program, or agreement between the Company and
Employees eligible to participate in this Supplemental Savings Plan II, or any
other compensation payable to any Employee by the Company or by any subsidiary
or affiliate of the Company.

 

7.10 Governing Law. Except as preempted by federal law, the laws of the State of
New Jersey shall govern this Supplemental Savings Plan II.

 

7.11 Participant as General Creditor. Benefits under this Supplemental Savings
Plan II shall be payable by the Company out of its general funds. The Company
shall have the right to establish a reserve or make any investment for the
purposes of satisfying its obligation hereunder for payment of benefits at its
discretion, provided, however, that no Employee eligible to participate in this
Supplemental Savings Plan II shall have any interest in such investment or
reserve. To the extent that any person acquires a right to receive benefits
under this Supplemental Savings Plan II, such rights shall be no greater than
the right of any unsecured general creditor of the Company.

 

7.12 Nonassignability. To the extent permitted by law, the right of any Employee
or any beneficiary in any benefit hereunder shall not be subject to attachment,
garnishment, or other legal process for the debts of such Employee or
beneficiary; nor shall any such benefit be subject to anticipation, alienation,
sale, pledge, transfer, assignment or encumbrance.

 

- 7 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this instrument to be executed by its
duly authorized representative on this 22nd day of December, 2008.

 

INGERSOLL-RAND COMPANY By:   /s/ Marcia J. Avedon   Marcia Avedon   Senior Vice
President

 

- 8 -